Order of Appellate Term modified so as to provide that the judgment of the Municipal Court be modified by reducing it to the amount of the assessment for $46.40 and interest and costs. As so modified the order is unanimously affirmed, with costs to appellant. In our opinion, the assessment for $540 for the improvement of the public beach and the erection of the boardwalk was not levied in any condemnation proceeding, and does not come within the language of the covenant contained in the deed. The appellant is not liable therefor. Present — Young, Hagarty, Carswell, Scudder and Davis, JJ.